DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 12/21/2021 is acknowledged.
	Restriction requirement dated 10/22/2021 is withdrawn in view of the Applicant’s 12/21/2021 amendments to the claims. 
	Claims 1-47, 56, and 62 are canceled.
Claims 48-55, 57-61, and 63-77 are pending.

Claims 48-55, 57-61, and 63-77 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/050773, filed 1/12/2018, and claims priority from United Kingdom of Great Britain application GB1700553.9, filed 1/12/2017.
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 12/12/2019 and IDS submitted 5/4/2020 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 63 depends on claim 62, which is a canceled claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  
	Claim 48 depends on claim 64, which is not a previously set forth claim. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-55, 57-61, 63-66, and 68-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating melanoma and breast cancer using antibodies 7G12 and 59D04, does not reasonably provide enablement for treating any cancer using any anti-CLPTM1 antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
	In the instant case, claims 48-55, 57-61 and 63are broadly directed to methods of treating any cancer in a subject, comprising administering to said subject a therapeutically 
	Claims 64-66 and 68-77 are directed to therapeutic products intended for use in the treatment of any cancer (See lines 6-7 of instant claim 64).
	The specification indicates that instant invention is applicable to any cancer, which is defined broadly to include any neoplastic condition. (see, e.g. pp 53-55)
	The claims are also broad with respect to the administered CLPTM1 binding agent, in that no structure is recited in claims 48-55, 57-61, 63, and 65-77. These claims recite antibodies, which are a class of binding agent. However, no specific structures for the antibodies are recited. 
	The nature of the invention is complex and unpredictable, as it involves the effects of biological molecules on healthy and diseased physiological systems. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology’, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).
melanoma model showed only near significant results after administration of CLPTM1 antibody 7G12, CLPTM1 antibody 59D04, 7G12-DM1 conjugate, and   59D04-DM1 conjugate (Examples 6-9). Similarly, experiments with a breast cancer model showed that CLPTM1 antibody 59D04, and 59D04-DM1 conjugate had only near significant results in number of lung metastases (Example 14). However, none of these working examples reasonably provide enablement for treating all cancers.
	Regarding the state of the art, research has determined that a correlation between a biomarker and a disease state does not mean that the biomarker is a drug target. For example, Inoue (Inoue K, Hatano K, Hanamatsu Y, Saigo C, Kito Y, Bunai K, Shibata T, Takeuchi T. Pathobiological role of cleft palate transmembrane protein 1 family proteins in oral squamous cell carcinoma. J Cancer Res Clin Oncol. 2019 Apr;145(4):851-859) shows that Clptm1 and CRR9 were overexpressed in many OSCC (oral squamous cell carcinoma) tissues (Abstract, Conclusions). Inoue further discloses that expression of Clptm1 and CRR9 appeared to indicate a different prognosis in OSCC (Page 855, left column, first full paragraph). No significant correlation was observed between Clptm1 immunoreactivity and clinicopathological factors examined, including the prognosis of patients (Page 855, left column, 1st full paragraph). By contrast, the overall survival of patients in the CRR9-positive group was worse than that in patients of the CRR9-negative group (Page 855, left column, 1st full paragraph). The study indicated that overexpression of CRR9 promotes progression of OSCC and is possibly attributed to apoptosis resistance to anoikis, making CRR9, but not Clptm1, a potentially novel target molecule in OSCC (Page 859, left column, 1st full paragraph).

	Accordingly, one would not be enabled for administering any anti-CLPTM1 antibody to treat all cancers.
	Regarding the scope of the CLPTM1 binding agents encompassed by the claims, the specification provides evidence that antibodies 7G12 and 59D04 may have some therapeutically relevant activity, as discussed above. Critical structures of 7G12 and 59D04 are disclosed in Example 12. However, only claim 67 is limited to such. Other CLPTM1 antibodies, such as G7, were not capable of internalization and degradation by transport to endosomes/lysosomes and thus not suitable for antibody drug conjugates. See Example 11.
	Due to the large quantity of experimentation necessary to determine which cancers can be treated/prevented with the enormous genus of CLPTM1 binding agents encompassed by the claims, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of biological molecules on healthy and diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
Claims 48-55, 57-61, and 63-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 67 is directed to a CLPTM1 binding agent or first binding domain comprising the complementarity-determining regions (CDRs) VLCDR1, VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3, wherein (i) each of said CDRs has an amino acid sequence as follows: VLCDR1 has the sequence set forth in SEQ ID NO: 66; VLCDR2 has the sequence set forth in SEQ ID NO: 67; VLCDR3 has the sequence set forth in SEQ ID NO: 68; VHCDR1 has the sequence set forth in SEQ ID NO: 69; VHCDR2 has the sequence set forth in SEQ ID NO: 70; and VHCDR3 has the sequence set forth in SEQ ID NO: 71; or, for each sequence, an amino acid sequence with at least 85 % sequence identity thereto, or wherein one or more of said CDR sequences of SEQ ID NOs: 66 to 71 may optionally be modified by substitution, addition or deletion of 1 to 3 amino acids; or (ii) each of said CDRs has an amino acid sequence as follows: VLCDR1 has the sequence set forth in SEQ ID NO: 72; VLCDR2 has the sequence set forth in SEQ ID NO: 73; VLCDR3 has the sequence set forth in SEQ ID NO: 74; VHCDR1 has the sequence set forth in SEQ ID NO: 75; VHCDR2 has the sequence set forth in SEQ ID NO: 76; and VHCDR3 has the sequence set forth in SEQ ID NO: 77; or, for each sequence, an amino acid sequence with at least 85 % sequence identity thereto, or wherein one or more of said CDR sequences of SEQ ID NOs: 72 to 77 may optionally be modified by substitution, addition or deletion of 1 to 3 amino acids.
	All of the other claims directly or indirectly depend on claim 64.
	There is a lack of a written description regarding which anti-CLPTM1 antibodies and CLPTM1 binding agents would have the claimed function (i.e. have therapeutic activity).
The term “agent” is interpreted to encompass any compound. Thus, the phrase “CLPTM1 binding agent”, encompasses compounds that are only defined functionally. The entire genus of 
	There is a lack of a written description regarding which amino acids within the CDR regions of a CLPTM1 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting bispecific antigen-binding construct still would have the claimed function (i.e. bind to CLPTM1).
	The specification only discloses CLPTM1 antibody 7G12, CLPTM1 antibody 59D04, 7G12-DM1 conjugate, and  59D04-DM1 conjugate (Examples 6-9). The specification does not disclose any other anti-CLPTM1 antibodies or CLPTM1 binding agents with therapeutic activity.
	The specification does not describe an actual reduction to practice of an anti CLPTM1 antibody comprising the complementarity-determining regions (CDRs) VLCDR1, VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3, wherein (i) each of said CDRs has an amino acid sequence as follows: VLCDR1 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 66; VLCDR2 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 67; VLCDR3 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 68; VHCDR1 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 69; VHCDR2 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 70; and VHCDR3 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 71; wherein one or more of said CDR sequences of SEQ ID NOs: 66 to 71 may optionally be modified by substitution, addition or deletion of 1 to 3 amino acids; or (ii) each of said CDRs has an amino acid sequence as follows: VLCDR1 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 72; VLCDR2 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 73; VLCDR3 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 74; VHCDR1 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 75; VHCDR2 has 85 % sequence identity to the sequence set forth in SEQ ID NO: 76; and VHCDR3 has 85 % sequence 
	The state of the art, even after the time the application was filed, discloses anti-CLPTM1 antibodies such as Santa Cruz G7 which are not capable of immunosuppression and thus lack therapeutic activity (US2019/0256592 A1; Example 14).
	Further, Shaw (WO 2015/197446 A1, published 12/30/2015) discloses the use of CLPTM1 binding agent MIC-1 (also known as GDF-15) fusion proteins and analogues thereof in treatments of hyperglycemia and/or impaired glucose tolerance (Abstract; Page 15, line 1 — Page 16, line 16). As evidenced by the instant specification, GDF-15 binds to the CLPTM1 and is also known as macrophage inhibitory cytokine 1 (MIC-1) (Page 1, lines 29-30). However, the art is silent in regards to any other therapeutic CLPTM1 binding agents, which are not antibodies.
	The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, 
	With the exception of antibodies 7G12 and 59D04, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti CLPTM1 antibodies and CLPTM1 binding agents with therapeutic activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One of ordinary skill in the art could not readily envision, the structure required for anti CLPTM1 antibodies that are characterized by comprising the complementarity-determining regions (CDRs) VLCDR1, VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3, wherein (i) each of said CDRs has an amino acid sequence as follows: VLCDR1 has the sequence set forth in SEQ ID NO: 66; VLCDR2 has the sequence set forth in SEQ ID NO: 67; VLCDR3 has the sequence set forth in SEQ ID NO: 68; VHCDR1 has the sequence set forth in SEQ ID NO: 69; VHCDR2 has the sequence set forth in SEQ ID NO: 70; and VHCDR3 has the sequence set forth in SEQ ID NO: 71; or, for each sequence, an amino acid sequence with at least 85 % sequence identity thereto, or wherein one or more of said CDR sequences of SEQ ID NOs: 66 to 71 may optionally be modified by substitution, addition or deletion of 1 to 3 amino acids; or (ii) each of said CDRs has an amino acid sequence as follows: VLCDR1 has the sequence set forth in SEQ ID NO: 72; VLCDR2 has the sequence set forth in SEQ ID NO: 73; VLCDR3 has the sequence set forth in SEQ ID NO: 74; VHCDR1 has the sequence set forth in SEQ ID NO: 75; VHCDR2 has the sequence set forth in SEQ ID NO: 76; and VHCDR3 has the sequence set forth in SEQ ID NO: 77; or, for each sequence, an amino acid sequence with at least 85 % sequence identity thereto, or wherein one or more of said CDR sequences of SEQ ID NOs: 72 to 77 may optionally be modified by substitution, addition or deletion of 1 to 3 amino acids, wherein the anti CLPTM1 antibody retains the CLPTM1 antigen specificity of the anti CLPTM1 antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of the recited anti CLPTM1 antibodies.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of anti CLPTM1 antibodies 7G12 and 59D04 comprising 6 specific CDR domains of the VH and VL. The specification has described only anti CLPTM1 antibodies 7G12 and 59D04 as the species of the claimed anti CLPTM1 antibody and CLPTM1 binding agents and fails to 
	Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed anti CLPTM1 antibodies.  Although the specification discloses anti CLPTM1 antibodies 7G12 and 59D04, wherein all 6 CDRs of the anti CLPTM1 antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the anti CLPTM1 antibodies are characterized by comprising the complementarity-determining regions (CDRs) VLCDR1, VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3, wherein (i) each of said CDRs has an amino acid sequence as follows: VLCDR1 has the sequence set forth in SEQ ID NO: 66; VLCDR2 has the sequence set forth in SEQ ID NO: 67; VLCDR3 has the sequence set forth in SEQ ID NO: 68; VHCDR1 has the sequence set forth in SEQ ID NO: 69; VHCDR2 has the sequence set forth in SEQ ID NO: 70; and VHCDR3 has the sequence set forth in SEQ ID NO: 71; or, for each sequence, an amino acid sequence with at least 85 % sequence identity thereto, or wherein one or more of said CDR sequences of SEQ ID NOs: 66 to 71 may optionally be modified by substitution, addition or deletion of 1 to 3 amino acids; or (ii) each of said CDRs has an amino acid sequence as follows: VLCDR1 has the sequence set forth in SEQ ID NO: 72; VLCDR2 has the sequence set forth in SEQ ID NO: 73; VLCDR3 has the sequence set forth in SEQ ID NO: 74; VHCDR1 has the sequence set forth in SEQ ID NO: 75; VHCDR2 has the sequence set forth in SEQ ID NO: 76; and VHCDR3 has the sequence set forth in SEQ ID NO: 77; or, for each sequence, an amino acid sequence with at least 85 % sequence identity thereto, or wherein one or more of said CDR sequences of SEQ ID 
	Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the antibody, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the antibody can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the anti CDCP1 antibodies on Figures 15 and 20, and Working examples 1-2 are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibody required for the binding of CLPTM1 outside the 6 specified CDRs of the anti CLPTM1 antibodies 7G12 and 59D04 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
	Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
	Therefore only therapeutic agents selected from (i) antibodies 7G12 or 59D04, (ii) a conjugate comprising antibodies 7G12 or 59D04, and (iii) a bispecific antibody having a first domain comprising antibody 7G12 or 59D04, meet the written description provision of 35 U.S.C. § 112 first paragraph.  
	Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.
Claims 48-55, 57-61, 63-66, and 68-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The basis for this rejection is the term “inhibitor”.
Claim 64 broadly directed to (a) a therapeutic agent capable of binding to the receptor CLPTM1 at the surface of a cell and capable of (i) inhibiting the growth and/or viability of a cell, and/or (ii) stimulating an antigen-presenting immune cell; and (b) an immune checkpoint inhibitor, as a combined preparation for separate, sequential or simultaneous use in the treatment of cancer, wherein the therapeutic agent is selected from: (i) an antibody having immune effector function; (ii) a conjugate comprising a binding agent capable of binding to CLPTM1, conjugated to a drug; and (iii) a bi-specific binding agent having a first binding domain capable of binding to CLPTM1 and a second binding domain capable of binding to a cytotoxic immune cell.
Claim 48 is directed to a method of treating cancer in a subject, said method comprising administering to said subject a therapeutically effective amount of the product of claim 64.
All other claims either directly or indirectly depend on claims 64 and 48. 

The specification discloses immune checkpoint inhibitors as an antibody. In particular, the immune checkpoint inhibitor is an anti-PD1, an anti-PDL1, or an anti-CTLA-4 antibody (page 11). The specification further discloses that an immune checkpoint inhibitor may be broadly defined as any agent which inhibits the activity or function of a checkpoint protein. This may be an agent which binds to a checkpoint protein or to a receptor for a checkpoint protein. A checkpoint inhibitor may thus be a binding agent for a checkpoint protein or for a receptor thereof.  Accordingly, the checkpoint inhibitor may be a binding molecule comprising an antigen binding domain from an antibody specific for (or directed against) a checkpoint protein or a receptor thereof. In an embodiment the immune checkpoint inhibitor is an antibody against PDL-1, PD-1, CTLA4, TIM3, CD137, CD223, PS, or a KIR on an NK cell, or it is B7- DC-Fc fusion protein (page 59-60).
Since the specification only discloses immune checkpoint inhibitors which are antibodies, the written description is not commensurate in scope with the claimed invention. The specification does not disclose any other type of compounds or molecules that have the claimed function, other than antibodies.
There is insufficient written description regarding “immune checkpoint inhibitor” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed antibodies are not representative for the genus of “immune checkpoint inhibitor”. The disclosed compounds cannot be considered representative of the genus because the entire genus of inhibitors include proteins, peptides, small molecules and nucleic acids.

 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
	“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Applicant was only in possession of following inhibitors:
the immune check point inhibitor which is an antibody.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SUNG MIN YOON/Examiner, Art Unit 1643    


/HONG SANG/Primary Examiner, Art Unit 1643